Case: 18-13290       Date Filed: 04/17/2020       Page: 1 of 11



                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-13290
                               ________________________

                                Agency No. A075-168-471

TOMMY MARTINEZ,

                                                                                     Petitioner,

                                             versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                       (April 17, 2020)

Before BRANCH and MARCUS, Circuit Judges, and HUCK, * District Judge.

PER CURIAM:

       Tommy Martinez, a native and citizen of Guatemala, seeks review of the

Board of Immigration Appeals’ (“BIA”) final order that dismissed his appeal from


*
  Honorable Paul C. Huck, United States District Judge for the Southern District of Florida,
sitting by designation.
                 Case: 18-13290   Date Filed: 04/17/2020   Page: 2 of 11



the Immigration Judge’s (“IJ”) denial of his application for deferral of removal

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”), Dec. 10, 1984, S. Treaty Doc.

No. 100–20 (1988), 1465 U.N.T.S. 85. He argues that the IJ and BIA erred in

concluding that he was ineligible for CAT relief. After thorough review of the

record and oral argument, we deny the petition for review.

      We review only the BIA’s decision as the final agency decision, unless it

expressly adopted the IJ’s opinion or agreed with the IJ’s reasoning. Perez-

Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). If the BIA

adopted or agreed with the reasoning of the IJ’s decision, we review both

decisions. Id.

      We lack jurisdiction to review any final order of removal against an alien,

like Martinez, who is removable by reason of having committed a criminal offense

covered in 8 U.S.C. § 1227(a)(2)(A)(iii), unless the alien raises constitutional

claims or questions of law. 8 U.S.C. §§ 1252(a)(2)(C) and (D). When we face a

petition for review of an order denying a CAT claim from a petitioner like

Martinez, we cannot review the administrative fact findings of the IJ or the BIA as

to the sufficiency of the alien’s evidence or the likelihood that the alien will be

tortured if returned to the country in question. Singh v. U.S. Atty. Gen., 561 F.3d

1275, 1280 (11th Cir. 2009). However, whether a particular undisputed fact


                                           2
              Case: 18-13290     Date Filed: 04/17/2020    Page: 3 of 11



pattern amounts to torture as a matter of law “requires a court to apply a legal

definition to a set of undisputed or adjudicated historical facts” and is a “question

of law” within the meaning of the statute. Id. (quotations omitted). Thus, we

retain jurisdiction to review the BIA’s legal conclusion that Martinez had not

established torture under CAT. Id.

      Under the Immigration and Nationality Act (“INA”), we “may review a final

order of removal only if . . . the alien has exhausted all administrative remedies

available to the alien as of right.” 8 U.S.C. § 1252(d)(1). We lack jurisdiction to

consider a claim raised in a petition for review unless the petitioner has exhausted

all administrative remedies related to that claim. Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). Accordingly, if the petitioner has not

raised an issue before the BIA, we lack jurisdiction over it. See id. We do not

consider issues that were not reached by the BIA. Gonzalez v. U.S. Att’y Gen.,

820 F.3d 399, 403 (11th Cir. 2016). Additionally, when an appellant fails to offer

argument on an issue in his appellate brief, that issue is abandoned. Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

      CAT was “the product of a long-evolving international consensus against

torture committed by official actors.” United States v. Belfast, 611 F.3d 783, 801

(11th Cir. 2010). It provides, in relevant part, that “[n]o State Party shall expel,

return . . . or extradite a person to another State where there are substantial grounds


                                           3
              Case: 18-13290     Date Filed: 04/17/2020    Page: 4 of 11



for believing that he would be in danger of being subjected to torture.” CAT art. 3,

§ 1. Unlike asylum relief, which is discretionary, withholding of removal and

relief under CAT, where warranted, is mandatory. See 8 C.F.R. § 208.16(c).

      To establish eligibility under CAT and its implementing regulations, the

alien bears the burden of proof to establish that it is more likely than not that he

would be tortured if removed to the proposed country of removal. 8 C.F.R. §

208.16(c)(2); Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1242 (11th Cir.

2004). Torture is “an extreme form of cruel and inhuman treatment” and is defined

as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1), (2). To constitute torture, the actor must specifically

intend to cause severe physical pain or suffering or threaten the alien with

imminent death or severe pain and suffering. See id. § 208.18(a)(4). Any act that

results in “unanticipated or unintended severity of pain and suffering is not

torture.” Id. § 208.18(a)(5). To obtain CAT relief, the alien must demonstrate that




                                           4
              Case: 18-13290     Date Filed: 04/17/2020   Page: 5 of 11



the torture would be inflicted by the government or that the government was aware

of the torture and failed to intervene. Reyes-Sanchez, 369 F.3d at 1242.

      Tommy Martinez is a native and citizen of Guatemala who was ordered

removed from the United States in 2009 following multiple forgery-related

criminal convictions. According to the record, which is based largely on testimony

from Martinez that the IJ deemed credible, Martinez was approached on his second

day back in Guatemala by MS-18 (“Maras”) gang members, a widespread gang in

Guatemala, who requested that he pay a $5,000 tax. Rather than responding to this

demand, Martinez “ran back to [his] aunt’s and uncle and told them what had

happened and immediately [his] uncle told [him] that he had to get [Martinez] out

of there.” Martinez did not call the police or otherwise report this incident to

Guatemalan authorities. His uncle then took him to a house of his uncle’s in

Palencia, “about 45 [minutes] to one hour away” from where he was approached,

where Martinez lived without incident for about six months.

      In December 2009, while he was still in Palencia, Martinez borrowed his

uncle’s truck and was stopped by the police. Two police officers interrogated

Martinez about the payment he had yet to make and struck the back of his head

with a pistol. Martinez recalled the Maras gang that had demanded he pay a tax

upon his return to Guatemala, but he did not know how the gang and the police

were connected and could not explain it.


                                           5
              Case: 18-13290     Date Filed: 04/17/2020   Page: 6 of 11



      Martinez then fled over the border to Mexico where he remained for several

months before he returned to Guatemala because his grandmother was ill. At some

point during his bus trip back to Guatemala, Martinez “had a seizure in the bus or

getting to the bus, . . . and [he] was taken to the hospital and woke up three days

later.” Martinez was told that he’d “had a seizure” from “a hit [he’d received on

the bus] directly to the back of [his] head,” which caused a hydrocephalus

condition he’d had since birth to worsen, requiring the hospital to place a shunt in

his brain. Martinez did not know who attacked him on the bus.

      Upon getting “the go-ahead from the doctors” at the hospital in Guatemala,

Martinez returned to Mexico, where he remained from June 2011 until March

2012, when he returned to the United States without authorization. Within two

weeks of his return to the United States, his uncle, who had protected him during

his time in Guatemala, was murdered. Martinez did not specify who killed his

uncle but said that a week before the murder, “the Maras and the police” had

visited his uncle about Martinez’s unpaid debt. Martinez also told the IJ that his

aunt Lorena, her husband, and their two children had been beheaded “by the Maras

and the cops” in 2006. In addition, two other family members “directly related to

[his] mother” were shot and killed in 2008, but Martinez did not know the details.

      After taking Martinez’s testimony, the IJ issued a written report denying

Martinez relief under CAT. The IJ determined that the past harm that Martinez


                                          6
              Case: 18-13290    Date Filed: 04/17/2020    Page: 7 of 11



had experienced was not severe enough to constitute torture, because he was

attacked by the police on only one occasion and, as for the bus attack, there was no

evidence in the record suggesting how he was attacked or by whom. The IJ

acknowledged that Martinez’s hydrocephalus might result in severe pain for him

but found no evidence that his attackers knew of his condition or that hitting him in

the head would cause him serious injury. The IJ further determined that the harm

that was suffered by his family did not demonstrate that Martinez would more

likely than not be tortured upon his return to Guatemala because nothing he

submitted indicated that the individuals who murdered his family were affiliated

with the individuals who instructed him to pay the tax, the police officers who hit

him with a gun, or the individuals who attacked him on the bus.

      The IJ also took administrative notice of the 2016 Guatemalan Human

Rights Report (“Country Report”), which provided that criminal activity, gang

violence, and police corruption were widespread in Guatemala. The IJ concluded

that Martinez and his family did not suffer from a higher incidence of violence

than did the rest of the population, and that Martinez had failed to demonstrate that

the government had acquiesced to his torture. The IJ thus found that Martinez had

not shown -- in the absence of past torture -- that he would more likely than not

face officially sanctioned torture upon his return to Guatemala.




                                          7
                Case: 18-13290       Date Filed: 04/17/2020       Page: 8 of 11



       Martinez appealed to the BIA, but it dismissed his appeal, agreeing with the

IJ that he was ineligible for deferral of removal under CAT. As for the police

officers’ attack, the BIA held that it was not torture because Martinez did not lose

consciousness and he did not testify that he needed medical attention. As for the

bus attack, which Martinez had not cited as evidence of torture to the BIA, the BIA

determined that the incident was not torture because Martinez did not know who

struck him or for what reason. The BIA “acknowledge[d] that [Martinez’s]

hydrocephalus increased the severity of the injuries,” but found that the

immigration judge “did not clearly err in finding that the attackers were unaware of

this condition.” The BIA also concluded that his family members’ murders did not

demonstrate that he had a probability of future torture because the record did not

establish that the incidents were related. The BIA added that the IJ had not clearly

erred in rejecting Martinez’s argument that the police officers who struck him were

cooperating with the gangs, noting that the police and gang members were from

different zones. 1 Following the BIA’s dismissal of his appeal, Martinez filed a

timely petition for review in this Court.

       As a matter of law, on the record presented to this Court, we cannot say that

Martinez’s treatment in Guatemala constituted torture under CAT. Martinez does


1
  Because Martinez had not shown a probability of future torture, the BIA declined to address the
IJ’s “finding that a public official would not acquiesce to any torture.” fAnd because the BIA
did not consider it, we will not reach that argument either. Gonzalez, 820 F.3d at 403.
                                               8
              Case: 18-13290     Date Filed: 04/17/2020   Page: 9 of 11



not challenge the agency’s finding that he “did not lose consciousness and did not

testify that he needed medical attention” after he was hit in the head with a gun.

Rather, Martinez argues that his medical condition, hydrocephalus -- which would

potentially make Martinez more sensitive than the average person to being hit in

the head -- would elevate whatever harm he suffered to constitute torture. While

Martinez has demonstrated that he does, in fact, have hydrocephalus and that he

likely would experience elevated pain in the event of an attack, standing alone,

those undisputed facts do not amount to torture as a matter of law under CAT.

      To constitute torture, which is defined as “an extreme form of cruel and

inhuman treatment,” the actor must specifically intend to cause severe physical

pain or suffering or threaten the alien with imminent death or severe pain and

suffering. See 8 C.F.R. § 208.18(a)(2), (4). Any act that results in “unanticipated

or unintended severity of pain and suffering is not torture.” Id. § 208.18(a)(5).

Martinez’s injury, even when aggravated by his hydrocephalus condition, does not

constitute torture under CAT because his elevated pain and suffering was

“unanticipated or unintended,” and, notably, he did not show that his attackers

were aware of his condition. While Martinez contends that “the shunts that have

been permanently implanted in his head are easily visible to the naked eye,” this

was not the case at the time of the incidents in Guatemala, nor has he shown

anything more than speculation that the visible shunts “could” lead to torture in the


                                          9
               Case: 18-13290       Date Filed: 04/17/2020       Page: 10 of 11



future. Id. 2 Based on the undisputed record, we cannot sat that the BIA erred as a

matter of law when it found that Martinez failed to establish that he more likely

than not would be tortured.

       Moreover, even if the police incident was considered cumulatively with the

evidence of the Country Report and the murder of Martinez’s uncle, the BIA did

not legally err in concluding that Martinez failed to establish torture as a matter of

law under CAT. Although the Country Report indicates that police officers were

often involved in unlawful killings, mistreatment, and extortion, Martinez did not

produce any evidence suggesting that he would be singled out and targeted upon

his return to Guatemala -- more so than would any other member of the population

-- or that he otherwise would be likely to experience torture in Guatemala. See 8

C.F.R. § 208.18(a)(1), (5) (defining torture as an act that is “specifically intended”

to inflict severe pain or suffering for a proscribed purpose, including “for any

reason based on discrimination of any kind”); see also Jean-Pierre v. U.S. Att’y

Gen., 500 F.3d 1315, 1324 (11th Cir. 2007) (noting that CAT relief is not

warranted where “petitioners . . . could not establish that they would be




2
  Martinez has abandoned any claim that the bus attack constituted torture this claim by not
raising the argument on appeal to this Court, Sepulveda, 401 F.3d at 1228 n.2 -- as his lawyer
explained at oral argument, Martinez is not relying on the bus attack because he could not say
who perpetrated it.
                                               10
                Case: 18-13290        Date Filed: 04/17/2020        Page: 11 of 11



individually and intentionally singled out for harsh treatment”) (emphasis in

original).

       Martinez’s testimony about his uncle’s murder, and the murders of other

family members, unfortunately gets him no further. Other than general

information about the murders and imprecise testimony that the murders were

committed by “them” or “the Maras and the police,” Martinez offered nothing

specific to link his family members’ murders with the people who threatened him

in Guatemala. Accordingly, we deny the petition. 3

       PETITION DENIED.




3
  To the extent Martinez asks us to review any factual findings underlying the BIA’s conclusion
that he failed to establish more likely than not that he would be tortured, we cannot. Singh, 561
F.3d at 1280 (“[W]e may not review the administrative fact findings of the IJ or the BIA as to the
sufficiency of the alien’s evidence and the likelihood that the alien will be tortured if returned to
the country in question.”).
                                                 11